Citation Nr: 1735693	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  10-22 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.   Entitlement to service connection for tinnitus. 

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disorder. 

4.  Service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from August 1972 to June 1973. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from February 2009 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before the undersigned Veterans Law Judge in March 2017.  A copy of the hearing transcript has been associated with his claims file.

The appeal on the matter of service connection for a low back disorder is reopened on the basis of new and material evidence.  The reopened claim is remanded to the Agency of Original Jurisdiction (AOJ). The issue of service connection for hearing loss is also being remanded to the Agency of Original Jurisdiction.  


FINDINGS OF FACT

1.  The Veteran's tinnitus is etiologically related to an in-service injury, event, or disease. 

2.  The Veteran was informed within one year of a June 2010 denial of a claim of service connection for a low back disorder but did not appeal. 

3.  Newly-submitted evidence raises a reasonable possibility of substantiating the claim of service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016). 

2.  The June 2010  rating decision denying the claim for service connection for a low back disorder is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2016).

 3.   New and material evidence since the June 2010 decision has been submitted to allow the reopening of this claim. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The Board is granting the claims decided below, so further  discussion of the VCAA is not merited.  The Board is  reopening and remanding the claim for service connection for a low back disorder on the basis of the receipt of new and material evidence and granting service connection for tinnitus.  Therefore, VCAA notice compliance requires no further discussion. 

II. Service Connection - In General

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. §3.303(d). 

The United States Court of Appeals for the Federal Circuit has held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)). 

Under 38 C.F.R. § 3.303(b), claims for service connection for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard. See Walker, 708 F.3d at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b). 

The Veteran has reported tinnitus.  Tinnitus is an organic disease of the nervous system under section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities apply, and the claim may be supported by evidence of a continuity of symptomatology after service. 


Reopening a Claim on the Basis of New and Material Evidence

The claim for service connection for a low back disorder was previously denied, most recently in June 2010, and the prior decision was not timely appealed. The Board has the jurisdictional responsibility to determine whether there new and material evidence has been received to reopen the claim, irrespective of what the RO determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  If the Board finds that no such evidence has been offered, the analysis must end, and what the RO may have determined in this regard is irrelevant.  Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims). 

 If, however, new and material evidence has been submitted since the prior final denial of this claim, then it must be reopened and the former disposition reconsidered.  38 U.S.C.A. § 5108 .

When determining whether a claim should be reopened, the Board performs a two-step analysis. The first step is to determine whether the evidence secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108.  According to VA regulation, "new" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the credibility of the evidence is generally to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption only applies when determining whether the evidence is new and material.  It does not apply when determining the credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or assertions beyond the competence of the person making them).

Since his last denial the Veteran has testified before the undersigned Veteran's Law Judge in March 2017.  The Veteran's testimony has provided additional detail regarding his inservice low back strain and motor vehicle accident, especially considering that his claims file has previously been lost and had to be rebuilt.  Based on the Veteran's testimony before the Board, the claim for service connection for a low back disorder is reopened.  The Board notes that some of the Veteran's service treatment records are apparently unavailable for review.  Additionally, the initial rating decision denying service connection for a low back condition is missing.  In light of these matters the Board will reopen the Veteran low back disorder and remand the claim for a current VA examination with opinion as to the etiology of any current low back disorder.. 

Tinnitus

The Veteran has reported the presence of tinnitus.  He states his condition started when he was in service.  The Veteran is competent to testify to the presence of this chronic condition.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus he has satisfied the first prong of service connection.  

The Veteran was an pneudralic repairman in his last duty station in United States Air Force.   In such a position, the Veteran was likely exposed to acoustic trauma.  38 U.S.C.A. § 1154(a) (due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence).  Thus, he has satisfied the second prong of service connection. 

As for the third prong, the Veteran was examined for tinnitus March 2012, but the examiner could not come to a conclusion whether the Veteran had tinnitus.  The Veteran has maintained that he has had tinnitus since 1972.  This is at odds with his position during the course of the current claim, both before and after the examination.  The examiner did not offer a nexus opinion.  In an October  2011 VA medical inquiry it was noted that although the service treatment records are unavailable, the Veteran served as a pneudraulic repairman in the Air Force, indicating highly probable noise exposure.  Notwithstanding the lack of a medical nexus, the tinnitus service connection claim may also be supported by evidence of continuity of symptomatology or on a chronic disease presumptive basis.

To establish continuity of symptomatology, the United States Court of Appeals for Veterans Claims held a veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology." Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question; that is, whether the relationship and disability are capable of lay observation.  Savage v. Gober, 10 Vet. App. 488, 497 (1997); accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran asserts he experienced tinnitus in service and that it has continued since service discharge.  He is competent to report post-service symptoms of tinnitus.  Layno, 6 Vet. App. at 46.  See 38 C.F.R. § 3.159 (a)(2).  Continuity of symptomatology has been established.

Once the evidence is determined to be competent, the Board must determine if the evidence is also credible. 

The Board cannot determine that lay evidence lack credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.  Accordingly, this militates in favor of a nexus between the Veteran's current tinnitus and military service.  Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). Thus he has satisfied the third prong of service connection and service connection for tinnitus is established.  


ORDER 

Service connection for tinnitus is granted. 

The petition to reopen the claim of entitlement to service connection for service connection for a low back disorder is granted.  To this extent, the appeal is allowed.


REMAND

As to the issue of service connection for bilateral hearing loss, a March 2012 VA examiner diagnosed bilateral mixed hearing loss.  She indicated that a medical opinion as to the etiology of the Veteran's hearing loss could not be provided without resort to speculation.  It was noted that the claims file did not include any audiogram results.  She also pointed out that the Veteran gave a history of ear infections/drainage all his life and that he underwent double mastoidectomy surgery in 1981, 10 years after service.  As noted earlier, the Veteran's original claims folder is not available and had to be rebuilt.  The absence of inservice medical treatment is not fatal to a claim for service connection.  The Board is of the opinion that another examination and etiology opinion should be sought in an effort to obtain an opinion as to etiology of the Veteran's hearing loss.

The claim for service connection for a low back disorder has been reopened and a negative nexus opinion was obtained at the April 2014 VA examination.  The examiner based her opinion on the lack of documentation of inservice symptomatology other than a physical profile in May 1973 for low back strain and the Veteran's involvement in a post-service motor vehicle accident in 2002.  The Board is of the opinion that the reasoning behind the opinion is inadequate.  Another examination with nexus opinion should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding treatment records of the Veteran's hearing loss and low back disorder, covering the period of June 1973 to the present.  Records from a medical procedure performed on the Veteran's back in August 1992 should be specifically sought.

2  Following completion of the above, schedule the Veteran for a VA audiometric examination in order to determine the nature and etiology of any hearing loss present.  If possible, the examination should be conducted by an individual who has not previously examined the Veteran.  The claims folder must be made available to the examiner for review of pertinent documents therein and the examination report must reflect such a records review. 

A complete medical history should be obtained from the Veteran.  All indicated studies should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss is of service onset, manifested to a compensable degree within one year of service discharge or is otherwise related to service.  The examiner should note that the Veteran was a pneudralic repairman in service, likely exposing him to acoustic trauma.  

A complete rationale should be provided for all opinions.

3.  The Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of any current low back disorder.  The claims folder must be made available to the examiner for review of pertinent documents therein and the examination report must reflect such a records review.  Any necessary tests/studies should be conducted.

A complete history should be obtained from the Veteran regarding his low back disorder.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any low back disorder is of service onset, to include as a result of inservice injury, or is otherwise related to service.  

A complete rationale should be provided for all opinions.

4.  Afterwards, readjudicate the claims on appeal.  If a matter is not resolved to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


